Citation Nr: 1723637	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bone disease as a result of exposure to ionizing radiation.

2.  Entitlement to an increased rating for service-connected asbestosis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran had qualifying, honorable active service in the United States Air Force from June 1965 to June 1973.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2008 rating decision and a February 2013 rating decision, in which the Department of Veteran Affairs (VA) Houston, Texas, Regional Office (RO) continued a 10 percent rating for service-connected asbestosis and denied entitlement to service connection for a bone disease, respectively.  The Board remanded this case in October 2015 for further development.  In October 2015, the Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In February 2016, the Court issued a stay on the proceedings in order to allow the Veteran time to show cause why his appeal should not be dismissed for lack of jurisdiction.  The Veteran did not respond to this order.  In March 2016, the Court granted the VA Secretary's Motion to Dismiss, dismissed the Veteran's Notice of Appeal due to lack of jurisdiction, and lifted the stay on proceedings.

The issue of service connection for a psychiatric disorder due to military sexual trauma has been raised by the record in a March 2014 statement of record from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development regarding the Veteran's opportunity to submit testimony is required.

In March 2015, the Veteran notified the AOJ that he wanted to appear before the Board via a videoconference hearing.  An October 2015 Board remand directed a hearing to be scheduled.  This hearing, however, did not go forward prior to the stay issued by the Court.  Because the stay has been lifted, the Board is remanding the case in order to honor the Veteran's request for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, in accordance with applicable law.  The Veteran and his representative should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.  After the hearing is conducted, or if the Veteran withdraws the hearing request or does not report for the scheduled hearing, the issue should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



